Title: From Thomas Jefferson to Messrs. Inglis and Long, 11 May 1771
From: Jefferson, Thomas
To: Messrs. Ingliss and Long


                    
                        Gentlemen
                        Williamsburgh, May 11, 1771.
                    
                    Yours of the eighth of April I have received, and since that your favour of five pounds as counsel for Messrs. Cunningham & Nisbett at the suit of Jamieson & Taylor. Before we can regularly proceed to take any proofs in the cause it will be necessary for Messrs. Cunningham & Nisbett to send us their answer denying or admitting the several charges in the bill as far as their own knowledge enables them. For this purpose a copy of the bill should be transmitted them. The answer must be sworn to before some justice of the peace, and that he is such must be certified under the seal of their province. As soon as I shall receive the answer immediate care shall be taken to send a commission for the examination of any  witnesses Messrs. Cunningham & Nisbett may choose to call on, with directions what matters it will most avail them to prove. This I shall be the better enabled to do when their answer shall have apprised me of the nature of their defence.
                    With respect to the part yourselves are to act, it will be very plain, as you are not concerned in interest. You must declare what effects of Cunningham & Nisbett you have in your hands, and submit them to the direction of the Court. If you will be pleased by way of letter to state these matters to me I will put them into the usual form of answers and return them to be sworn to. Any further instructions you may think proper to give in this matter shall be diligently attended to by Gent., your very hble servt.
                